Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                                       DETAILED ACTION

1. This action is response to application filed on 10/19/2020. Claims 21-40 are pending.
                                Allowable Subject Matter
2. There is no prior arts of record, singly or in combination teaches the feature of claim(s) limitations in context of the claims 21, 29 and 33 as a whole. However claims 21, 29 and 33 are not in allowance condition yet because of existing double patenting issue in those claims. 
3. In particular, U.S. 20170068906 to Korycki al. (hereinafter "Korycki'075")), does not suggest, with respect to claim 21, 29 and 33, retrieve a user-specific digital content item set for a user comprising a first user-specific message, wherein retrieving the user-specific digital content item set comprises applying a user context data object, an event probability data object, and an event perception data object to a first model, wherein retrieving the user-specific digital content item set comprises: generating, by the first model, a learned user profile; applying the learned user profile to a plurality of potential messages; selecting the first user-specific message from the plurality of potential messages; and assigning the first user-specific message to the user-specific digital content item set; and generate a control signal causing a renderable object comprising the user-specific digital content item set to be 

                                                        Double patenting

4. The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
Claims 21, 29 and 33 are rejected on the ground of nonstatutory double patenting as being un-patentable over claim 1 of U.S. Patent No. U.S. 10778615. Although the claims at issue are not identical, they are not both of them describe similar method for generating user-specific message content. 

	
The current application 16992470
U.S. 10778615
Explanation
21.    (New) An apparatus comprising at least one processor and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to:




















retrieve a user-specific digital content item set for a user comprising a first user-specific message, wherein retrieving the user-specific digital content item set comprises applying a user context data object, an event probability data object, and an event perception data object to a first model, wherein retrieving the user-specific digital content item set comprises:




generating, by the first model, a learned user profile; 
applying the learned user profile to a plurality of potential messages; 

selecting the first user-specific message from the plurality of potential messages; and







assigning the first user-specific message to the user-specific digital content item set; and





receive a message request data object from a client device associated with a user; extract, from the message request data object, a user identification data set and a request data set; receive a user context data object, wherein the user context data 
retrieve a user-specific digital content item set, wherein the user-specific digital content item set comprises a first user-specific message and a first user-selectable option set, wherein retrieving the user-specific digital content item set comprises applying the user context data object, the event probability data object, and the event perception data object to a first model, 
generating, by the first model, a learned user profile;
applying the learned user profile to a plurality of potential messages; 
selecting the first user-specific message from the plurality of potential messages; 
applying the learned user profile to a plurality of user-selectable options; 
selecting the first user-selectable option set from among a plurality of user-selectable options; and 
assigning the first user-specific message and the first user-selectable option set to the user-specific digital content item set; and 










Similar remarks apply to the instant claims 29 and 33.

                                                     Conclusions
5. Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAN DAI T TRUONG whose telephone number is (571)272-7959. The examiner can normally be reached on Monday-Friday 7:00 Am to 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) athttp://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on 571-272-6967. The 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAN DAI T TRUONG/          Primary Examiner, Art Unit 2452